Citation Nr: 0601371	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  02-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling prior to March 22, 2004.  

2.	Entitlement to an increased rating for PTSD, evaluated as 
50 percent disabling since May 1, 2004.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  It is noted that the veteran initially 
appealed a rating in excess of 30 percent for PTSD.  During 
the pendency of the appeal, the veteran was assigned a 
temporary total disability evaluation from March 22, 2004, to 
May 1, 2004, when a 50 percent evaluation for PTSD became 
effective.  

The case was remanded by the Board in October 2003.  

It is noted that a total rating by reason of individual 
unemployability due to service connected disability has been 
assigned, effective in July 2003.  


FINDINGS OF FACT

1.	Prior to March 2004, the veteran's PTSD was manifested by 
sleep difficulty, and appeared reasonably spontaneous and 
cooperative although somewhat excitable and irritable at 
times, and pressured speech, with no signs of delusions or 
lack of contact with reality; and a GAF score of 60.  

2.	Subsequent to May 1, 2004, the veteran's PTSD has been 
manifested by intermittent panic attacks, an anxious affect, 
impairment of judgment and insight, and difficulty with 
relationships at work due to his psychiatric abnormality, and 
a GAF score of 48.




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for PTSD 
prior to March 22, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  

2.	The criteria for a rating in excess of 50 percent for PTSD 
subsequent to May 1, 2004, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in April 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

The veteran is claiming an increased evaluation for his 
service-connected PTSD.  It is noted that service connection 
for this disorder was granted by the RO in an August 1999 
rating decision.  At that time, the veteran's current 30 
percent evaluation was assigned.  The veteran was assigned a 
temporary total disability evaluation based upon a period of 
hospitalization from March 22, 2004, to May 1, 2004, when a 50 
percent evaluation for PTSD became effective.  Disability 
evaluations are determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  

A 30 percent rating is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

An examination was conducted by VA in September 2001.  At 
that time, the veteran's history of combat in Vietnam was 
reviewed.  It was noted that since his discharge from 
service, the veteran had managed to work for many years, 
despite physical and psychiatric disabilities, and that he 
had been married for 32 years.  He stated that he had trouble 
sleeping at night, tossing and turning, and often woke up 
soaking with wet with the bed sheets torn off.  He and his 
wife did not sleep in the same bed because of his sleep 
difficulty.  On mental status examination, he appeared 
reasonably spontaneous, cooperative and willing to give a 
full account of himself.  He was somewhat excitable and 
irritable at times; however, he showed no increased 
psychomotor activity.  He had no agitation and no abnormal 
movements.  Speech was pressured, but there was a logical 
connection, with no signs of speech impediment or loosening 
of association of ideas.  During the interview, the veteran 
maintained reasonably good eye contact and in good contact 
with reality.  There were no signs of delusional ideas or of 
a thought disorder.  The veteran appeared to be highly 
motivated and determined.  He had been able to hold a job for 
almost 30 years, despite his physical problems.  His social 
contact had been somewhat constricted, practically going to 
work and coming home without mingling with others.  Affect 
was appropriate, mood was euthymic and there were no signs of 
depression.  He maintained reasonably good capacity for 
impulse control and denied suicidal or homicidal ideation.  
The veteran was oriented to time, place and person.  He was 
attentive through the interview.  He showed no deficit in 
long or short term memory.  He was capable of comprehending 
and his ability to abstract and generalized as fair.  He had 
some insight regarding his problem and judgment was fair.  
The diagnosis was PTSD, chronic.  His GAF score was indicated 
as 60, with a GAF during the past year of 65.  

VA outpatient treatment records, dated from August 2000 
through January 2004, have been received.  These records show 
treatment for several disabilities, including outpatient 
therapy for the veteran's PTSD.  In February 2002, it was 
noted that the veteran's PTSD was stable.  In December 2003, 
it was noted that the veteran wished to have residential 
treatment for his PTSD and he was aided in completing his 
application to the Batavia VA Medical Center (VAMC).  Records 
show that he was admitted to the program in March 2004 and 
remained a resident until mid-April 2004.  On admission, the 
veteran reported that he had problems with becoming easily 
annoyed and becoming very critical of everything and 
everyone.  He said the he had problems with anger that had 
affected his family.  He tried his best to not allow problems 
to bother him, so he did not know how much he was affected by 
his PTSD symptoms.  

During treatment, the veteran attended and participated in 
almost all daily group psychotherapy sessions as well as 
attending semi-weekly individual psychotherapy sessions.  He 
made only limited progress toward his treatment plan goals.  
He had extreme difficulty focusing on his own problems, 
rather than those of others.  He also had difficulty 
accepting that most of his problems were internal, rather 
than external.  After an initial adjustment period, he 
appeared to adapt to the program and bonded with other 
veteran's in his group quite well.  The last week of the 
program, however, he stated how much he was looking forward 
to his return home, and actually left the program one day 
early, without informing staff or saying goodbye to other 
group members.  His prognosis was deemed to be poor, based on 
severity and chronicity of his PTSD symptoms as well as other 
characterological features, and was contingent on his 
maintaining regular outpatient care.  

A VA outpatient treatment report, dated in May 2004, shows 
that the veteran was concerned about his weight, believing 
that his obesity was secondary to his PTSD.  It was noted 
that he was on mediation for various disorders, including 
arthritis and coronary artery disease.  

An examination was conducted by VA in June 2004.  At that 
time, it was noted that the veteran was not currently taking 
psychotropic medication.  The veteran reported that since the 
time of his last rating, he continued to have PTSD 
symptomology.  He reported intrusive recollections, 
nightmares and occasional panic attacks.  He had some 
avoidance symptomatology, as well as irritability and 
hypervigilance.  He reported having a limited tolerance for 
frustration.  He denied auditory, visual, or tactile 
hallucinations.  He did not voice any delusions.  He denied 
suicidal or homicidal ideation, intent or plan.  On mental 
status examination, he was casually dressed, and appeared his 
stated age.  His hygiene and grooming were fair.  Speech was 
soft, coherent and nonspontaneous.  Eye contact was 
intermittent.  The veteran was tense and his mood was 
dysphoric.  Affect was anxious.  There were no active 
hallucinations or delusions.  There was no intent or plan of 
harming his self or others.  He reported intermittent panic 
attacks.  Thoughts were coherent and goal-directed.  He was 
alert and oriented to time, person, and place.  He was 
somewhat concrete in his interpretations of proverbs.  
Judgment and insight were fair.  The assessment was PTSD, 
chronic and severe.  The GAF score was 48.  The examiner 
stated that since the last examination, he had stopped 
working and had retired secondary to physical problems (the 
veteran has a heart attack in 2004) and episodic problems in 
interacting with others as a lineman for a power company.  He 
tended to have difficulty interacting socially and continued 
to have significant PTSD symptoms.  

For a 50 percent rating the veteran needs to manifested 
symptoms such as a flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  The evaluations 
prior to the veteran's hospitalization do not demonstrate 
these types of symptoms or the degree of impairment necessary 
for the 50 percent rating.  Outpatient treatment records show 
that the veteran's PTSD was stable until the time he sought 
hospital treatment, which he received beginning in March 
2004.  Under these circumstances, a rating in excess of 30 
percent was not warranted prior to that hospitalization.  

The most recent examination report shows that the veteran 
reported intermittent panic attacks and had an anxious 
affect.  He had some impairment of judgment and insight, but 
his memory was not impaired.  It is clear that he was having 
difficulty with work from his psychiatric abnormality, 
although there was also significant contribution from his 
physical disorders.  As such the RO found that the veteran's 
symptoms more nearly approximated the criteria for a 50 
percent evaluation.  Review of the record shows, however, 
that the veteran has not manifested symptoms required for a 
70 percent rating.  He has not shown suicidal ideations, 
obsessional rituals that interfere with routine activities, 
illogical or obscure speech, or near-continuous panic or 
depression affecting his ability to function independently.  
Therefore, a rating in excess of 50 percent is not warranted.  


ORDER

A rating in excess of 30 percent for PTSD prior to March 22, 
2004 is denied.  A rating in excess of 50 percent for PTSD 
subsequent to May 1, 2004, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


